DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract idea, 
“selecting an effective subsequent treatment for the patient from the plurality of candidate therapies”.
A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite a judicial exception as a limiting element, the abstract idea being “selecting an effective subsequent treatment for the patient from the plurality of candidate therapies”.  This limitation could be done by merely reviewing the data mentally and mentally selecting a therapy.   In the present claims there are no active method steps that transform the process into a practical application of the selecting step.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. As discussed below, the active method steps of  “obtaining a sample from a patient after cancer treatment”, “conducting a first assay on the sample to detect minimal residual disease” and “performing an assay to determine efficacy of a plurality of candidate therapies in treating the minimal residual disease” set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al US 2013/0337474, published 19 December 2013, IDS) and Gu et al (Biol Blood Marrow Transplant, 24:2568-2574, 2018, IDS)  in view of Cetin et al (Nature Comm, 8:1613, Nov 2017) and Luskin et al (J Oncol Pract 13:471-480, 2017).
	Vyas discloses detecting minimal residue disease (MRD) in isolated bone marrow cells using  flow cytometry (Abstract; paragraphs 3-5, 43-61 167-169; Example 3). Vyas disclose that current AML therapies involve induction chemotherapy followed by post-induction therapy (paragraph 5).
	Gu discloses detecting minimal residue disease in isolated bone marrow cells using flow cytometry (page 2570, 1st column). Gu discloses that current multiple myeloma therapies involve induction chemotherapy followed by post-induction therapy (paragraph 5).
	Neither Vyas nor Gu disclose performing an assay to determine efficacy of a plurality of candidate therapies in treating the minimal residual disease.
	Cetin disclose using utilize multichannel resonator to assess the ex vivo drug sensitivity of single isolated multiple myeloma cells based on measuring their mass accumulation rate (pages 3-9, Figs.1- 6). Cetin discloses that multiple myeloma cells, including from bone marrow, were isolated from patients both before and following initiation of treatment (page 9, 1st column). Cetin disclose that therapeutic sensitivity correlates with patient’s response to therapy (Id).
	One of ordinary skill in the art would have been motivated to apply Cetin’s method of using a multichannel resonator to assess the ex vivo drug sensitivity of bone marrow cancer cells to Vyas and Gu method for detecting and quantitating MRD because Cetin discloses that therapeutic sensitivity determined by mass accumulation rate correlates with a patient’s response to that particular therapy. Furthermore, Luskin discloses the use of consolidated therapy to eradicate MRD (page 471). Luskin disclose that quantifiable measure of MRD have been developed and represent more precise measurement of disease response (page 472). Luskin further disclose that investigations should focus on the value of targeted and immune-based therapies for treating MRD (page 478, 1st column). It would have been prima facie obvious to combine Vyas and Gu method for detecting and quantitating MRD with Cetin’s method of using a multichannel resonator to assess the ex vivo drug sensitivity of bone marrow cancer cells to have a method for treating MRD comprising obtaining a sample from a patient after cancer treatment, conducting a first assay on the sample to detect minimal residual disease and “performing an assay to determine efficacy of a plurality of candidate therapies in treating the minimal residual disease. 



Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642